         Case:19-04647-ESL13  Doc#:15 13Filed:09/25/19
                     STANDING CHAPTER                  Entered:09/25/19
                                         TRUSTEE ALEJANDRO              14:39:13
                                                             OLIVERAS RIVERA                                         Desc: Main
                                      Document     Page 1
                                   REPORT OF ACTION TAKEN of 3
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                  34,483
RAMONA DEL VALLE BURGOS                                                  Case No.    19-04647-ESL
                                                         Chapter 13      Attorney Name:       ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                             Date & Time:          9/25/2019 8:00:00AM
Debtor                        [X] Present           [ ] Absent
                                                                             [X] R        [ ] NR     LV:
Joint Debtor                  [ ]Present            [ ] Absent
                                                                             [ ] This is debtor(s) 0 Bankruptcy filing.
Attorney for Debtor           [X] Present           [ ] Absent
                                                                             Creditors:
[ ] Prose

[ ] Appearing:
                                                                            First Bank by Ms. Ivelisse Romero



II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       08/16/2019             Base:        $31,200.00   Payments 1 made out of 1 due.

Confirmation Hearing Date:            11/6/2019 9:00:00AM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

            $0.00   - $0.00         = $0.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:19-04647-ESL13  Doc#:15 13Filed:09/25/19
                     STANDING CHAPTER                  Entered:09/25/19
                                         TRUSTEE ALEJANDRO              14:39:13
                                                             OLIVERAS RIVERA                                     Desc: Main
                                      Document     Page 2
                                   REPORT OF ACTION TAKEN of 3
                                                MEETING OF CREDITORS
In re:
                                                                                                                              34,483
RAMONA DEL VALLE BURGOS                                            Case No.    19-04647-ESL
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             34,483    (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [X] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
              Case:19-04647-ESL13  Doc#:15 13Filed:09/25/19
                          STANDING CHAPTER                  Entered:09/25/19
                                              TRUSTEE ALEJANDRO              14:39:13
                                                                  OLIVERAS RIVERA                                 Desc: Main
                                           Document     Page 3
                                        REPORT OF ACTION TAKEN of 3
                                                   MEETING OF CREDITORS
    In re:
                                                                                                                               34,483
    RAMONA DEL VALLE BURGOS                                           Case No.   19-04647-ESL
                                                     Chapter 13       Attorney Name:     ROBERTO FIGUEROA CARRASQUILLO*

                                                   Trustee's objection to confirmation

                                                     [ ] Objection to Confirmation
                                                     [ ] Oral objection by creditor



FAILS LIQUIDATION VALUE TEST, §1325(a)(4):

Provide documentation in support of value of debtor's real property in the amount of $15,000.00.



§522 EXEMPTIONS:

a. Exemption claimed pursuant 522 d5 over debtor inheritance real property exceeded by $1,700.00. Trustee will file

an objection.



b. 2012 Nissan Sentra in under debtor's name, belongs to her daughter; however, an exemption pursuant 522(d)(2)

was claimed.



FAILS DISPOSABLE INCOME TEST, §1325(b)(1)(B):

Per SCMI line 4 debtor receives $333.33 from operation of business. This income is not listed in Schedule I since was

a commision received during the six months prior filing. Debtor will not received more income from Eagle Real

Estate, only a commission which is pending to be received between october or November.

Business has not been disclosed in SOFA.

.

OTHER:

NOTE: Maturity date for vehicle loan with FBPR is on 1-2022 vs plan and insurance 2-2022.



a. Per Line 13.of Schedule J On 08/09/2019 the Debtor commenced working for KW Grand Homes as a Broker Agent

on a commission basis. The Debtor expects to receive her first sales commission on or before March 2020.



NOTE : Insurance for vehicle in not needed since vehicle loan paid of is on 4-2021.



b. FBPR" motion to quash Debtor's intent to pay value of collateral for lack of compliance with due process, is

pending adjudication.

The following party(ies) object(s) confirmation:




             s/Elvis Cortes                                                                        Date:   09/25/2019

             Trustee/Presiding Officer                                                                              (Rev. 05/13)
